Citation Nr: 1411350	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent for status post right leg fracture with residuals.  

3.  Entitlement to an initial rating in excess of 10 percent for status post left (major) arm fracture with residuals.  

4.  Entitlement to a compensable initial rating for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This file contains a February 2014 brief from the Veteran's representative, a copy of which has been physically added to the record, and VA clinical records dated through August 2012 not physically of record that are documented to have been considered in the September 2013 supplemental statement of the case (SSOC).  (While the Virtual VA file reflects a VA pharmacy note dated in September 2012 not included in the evidence said to have been reviewed in the September 2013 SSOC, it contains no information directly pertinent to the issues on appeal.) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, in light of argument presented by the Veteran's representative in her February 2014 brief and review of the record, the case must be remanded to ensure that the duty to assist has been fulfilled with respect to the claims on appeal.  

First with respect to the claim for service connection for a low back disability, the Veteran's representative in her February 2014 brief requested that the Veteran be provided another opinion that, in pertinent part, includes consideration of the Veteran's lay assertions as to continuity of back symptoms from and proximate to service to the present time.  As the December 2010 VA opinion addressing the claim for service connection for a low back disability did not specifically document consideration of the Veteran's lay assertions as to continuity of back symptomatology from service to the present time and in light of the above assertion from the Veteran's representative, the undersigned finds that an addendum opinion from, if she is available, the physician who completed the December 2010 opinion that includes consideration of such lay assertions must be completed.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also with respect to the clam for service connection for a low back disability, it is unclear from review of the record if there are additional service treatment reports (STRs) that may be available.  In this regard, no original STRs are of record, and while the record reflects STRs on microfiche and printed copies of STRs, such records appear to be incomplete.  The duty to assist the Veteran includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(1).  As such, additional development and notification with respect to obtaining any additional available STRs, consistent with the procedures outlined above, will be requested below.  

With respect to the claims for increased ratings for the disabilities on appeal, the Veteran's representative in her February 2014 brief asserted worsening symptomatology associated with such disabilities since the Veteran was last afforded VA compensation examinations assessing the severity of these disabilities in November 2010.  At least with respect to the right leg, VA outpatient treatment records contained in the Virtual VA file dated in March 2011 and February 2012 documenting decreased motion, stiffness, and edema suggest worsening symptomatology.  Given the indication of possible worsening disability, and the fact that the Veteran was last afforded VA compensation examinations assessing the severity of the service connected disabilities at issue well over there years ago, the RO upon remand will be directed to arrange for further examinations of the Veteran in regard to his claims for increased ratings.  In this regard, pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will be requested whenever VA determines, as the Board does with respect to the increased rating claims on appeal, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional STRs which may be available from the National Personnel Records Center and any other records repository deemed appropriate, All pertinent follow-up in this regard must be undertaken in accordance with the M21-1MR, III.iii.2.B.14.  The RO must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If no additional STRs are available or do not exist, a negative reply is required.  To the extent that additional records cannot be obtained, all efforts must be fully documented in the claims file, to include in a Formal Memorandum of the Unavailability of additional STRs, and the appropriate notification must be provided to the Veteran and his representative.  See 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the requested development with respect to obtaining additional records, obtain an addendum opinion from, should she be available, the VA physician who rendered the December 2010 opinion addressing the claim for service connection for a low back disability.  The need for further examination is left to the discretion of the examiner.  The claims file, to include a copy of this remand, must be made available to and reviewed by the physician, and the physician is requested to opine as follows: 

Is it as likely as not that any current low back disability is related to the Veteran's period of military service, to include the STRs reflecting treatment for back pain in June 1973 and September 1974.  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of low back symptomatology.  

The rationale for any opinion offered should be provided. 

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for VA examinations to assess the severity of the service connected residuals associated with right leg and left arm fractures and degenerative joint disease of the right knee.  The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected right leg, left arm, and right knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.   If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is reminded that the appeal has been advanced on the Board's docket and that the claims on appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


